IN THE
TENTH COURT OF
APPEALS










 

No. 10-05-00072-CV
 
Kelli Von Thacker,
                                                                      Appellant
 v.
 
The Kroger Co., Kroger Texas, L.P.
and Jesus Mesa, d/b/a Total Cleaning,
                                                                      Appellees
 
 
 

From the 48th District Court
Tarrant County, Texas
Trial Court # 48-193227-02
 

MEMORANDUM 
Opinion

 
Appellant filed “Appellant’s Motion
for Voluntary Dismissal of Appeal.”  In
relevant portion, Rule 42.1 of the Texas Rules of Appellate Procedure provides:

(a)    
The
appellate court may dispose of an appeal as follows: 
 
           . . . 
 
(2) in accordance with a motion of
appellant to dismiss the appeal or affirm the appealed judgment or order; but
no party may be prevented from seeking any relief to which it would otherwise
be entitled.
 
Tex. R. App. P. 42.1. 
The appellees have not responded to this motion.  We find that appellees would not be prevented
from seeking any relief to which they would be otherwise entitled if we granted
the motion.  Therefore, under the
authority of Rule 42.1, the cause is dismissed. 
Costs are taxed against the party incurring them.
 
PER CURIAM
 
 
Before Chief Justice Gray,
Justice Vance, and
Justice Reyna
Dismissed
Opinion delivered and filed March
 2, 2005
[CV06]